           Case 2:20-cv-00677-JAD-DJA Document 18
                                               17 Filed 10/12/20
                                                        10/08/20 Page 1 of 2



 1   Kelly R. Kichline
     Nevada State Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, Nevada 89118
     Tel: (702) 692-5651
 4   Fax: (702) 669-4501
     Email: kkichline@mgmresorts.com
 5
     Attorney for Defendant
 6   MGM Grand Hotel, LLC

 7
                                    UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
     HASSEN KHAYATIA, an individual,
10                                                    Case No.: 2:20-cv-00677-JAD-DJA
                       Plaintiff,
11
     vs.
12                                                    STIPULATION AND ORDER TO EXTEND
                                                      TIME FOR DEFENDANT TO FILE REPLY
     MGM GRAND HOTEL, LLC dba MGM                     IN SUPPORT OF MOTION TO DISMISS
13
     GRAND, a Nevada limited liability company.
14                                                    (First Request)
                                                                           ECF No. 17
15                     Defendant.

16
              IT IS HEREBY STIPULATED by and between the parties hereto through their respective
17
     counsel that Defendant, MGM Grand Hotel, LLC dba MGM Grand Las Vegas (“Defendant”), may
18
     have additional time within which to submit its reply in support of Defendant’s Motion to Dismiss
19

20   Plaintiff’s Complaint (ECF No. 11), which is currently due on October 12, 2020, for nine (9) days, up

21   to and including October 21, 2020 (see Docket Text for ECF No. 16).
22   ///
23
     ///
24
     ///
25

26

27

28
        Case 2:20-cv-00677-JAD-DJA Document 18
                                            17 Filed 10/12/20
                                                     10/08/20 Page 2 of 2



 1          This is the first stipulation for an extension of time to file Defendant’s reply in support of
 2   Defendant’s Motion to Dismiss Plaintiff’s Complaint. This Stipulation is made in good faith and not
 3
     for purposes of improper delay.
 4

 5      DATED this 8th day of October, 2020.           DATED this 8th day of October, 2020.

 6      LIZADA LAW FIRM                                MGM RESORTS INTERNATIONAL

 7
       /s/Angela J. Lizada__________________           /s/Kelly R. Kichline__________________
 8     Angela J. Lizada, Esq.                          Kelly R. Kichline, Esq.
 9     Nevada Bar No.: 11637                           Nevada Bar No.: 10642
       711 S. 9th Street                               6385 S. Rainbow Boulevard, Suite 500
10     Las Vegas, NV 89101                             Las Vegas, NV 89119
       Attorneys for Plaintiff                         Attorney for Defendant
11

12

13

14                                                ORDER

15
     IT IS SO ORDERED:
16

17
                                                  _________________________________
                                                   ____________________________________
                                                  U.S. District Judge Jennifer A. Dorsey
18                                                 UNITED STATES MAGISTRATE JUDGE
                                                  Dated: October 12, 2020
19

20                                                  DATED: ____________________________

21

22

23

24

25

26

27

28
                                                     2.
